UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of August 2015 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer’s Legacy 450 receives FAA certification São José dos Campos, Brazil, August 31, 2015 – Embraer Executive Jets today announced that its new Legacy 450 business jet received type certification from the U.S. Federal Aviation Administration (FAA). The approval comes a few weeks after the aircraft earned certification from Brazil’s civil aeronautics authority (ANAC). “The FAA certification highlights our commitment to delivering innovative products that go beyond customer expectations. With its unique features, the Legacy 450 offers outstanding technology and performance, along with unsurpassed comfort and style,” said Marco Tulio Pellegrini, President & CEO of Embraer Executive Jets. “The Legacy 450 is the first mid-light jet with full fly-by-wire technology and side-stick flight controls, which makes it easier to fly. The digital controls produce a smoother flight, improve performance, and reduce pilot workload.” The Legacy 450 comfortably seats up to nine passengers and is the only mid-light jet featuring a 6-foot-tall cabin and a flat floor. Its cross section – 6 feet 10 inches – is the largest in class, five inches wider than its nearest competitor. The first Legacy 450 delivery is scheduled for the fourth quarter of 2015. Legacy 450 Main Characteristics Specifications Design Goals Certified Legacy 450 Range @ LRC 2,500 nm / 4,630 km 2,575 nm / 4,769 km Range @ M0.80 (1) 2,348 nm / 4,349 km 2,511 nm / 4,650 km Takeoff distance 4,000 ft / 1,219 m 3,825 ft / 1,166 m Unfactored landing distance 2,300 ft / 701 m 2,083 ft / 635 m Maximum operating altitude 45,000 ft / 13,716 m 45,000 ft / 13,716 m Time to climb to initial climb altitude (4) 22 min 21 min Maximum operating speed (MMO) Mach 0.83 Mach 0.83 Maximum payload 2,800 lb / 1,270 kg 2,976 lb / 1,350 kg Payload full fuel 1,600 lb / 726 kg 1,627 lb / 738 kg Total baggage & stowage volume 150 ft 3 / 4.25 m 3 150 ft 3 / 4.25 m 3 Engine thrust / flat rating 6,080 lbf / ISA + 15 o C 6,540 lbf / ISA + 18 o
